 
 

   

71-JF men Fi Page 1of8 Page ID #171
JFW-SS Document 20-11 Filed 10/21/19 Page

. - - -
Case 2:19-¢v-002

 
   
  
 

   

James §. Link (SBN 94280)
Baraban & Teske

215N. Marengo, 3rd Floor
Pasadena, CA 91101

(626) 440-9899

(626) 440-9393 (fax)
James.s.link@att.net

  
 
   
  
 

   
   
 

IN THE UNITED STATES DISTRICT COURT

CENTRAL DISTRICT OF CALIFORNIA

 
 

Renato Rico, ase No.: 2:19-CV-0027 1-JFW-SS

  
  

 
   

Plaintiff, sponse to Request For Admissions

V.

      

Manijeh Tabatabai, in individual and
representative Capacity as trustee of The
Jahangiri Family Revocable Trust dated
October 1, 2002; Continental] Currency
Services, Inc., a California Corporation;
and Does |-] 0,

  
 
 
        
   

  

    
  

Defendants.

  

PROPOUNDING PARTY: Plaintif¢
RESPONDING PARTY: Defendant Continental Currency Services, Inc,
SET NUMBER: One

  
   

Response to Request For Admissions

oa FAA
PoE fad
Case 2:

Oo Om TD HN BR W bh

VY NY Y NY NY NY NY NY DY RH Be we ew ese He He eo
oN DMN FF WN FH DO OI DN BP WH HS

19-cv-00271-JFW-SS Document 20-11 Filed 10/21/19 Page 2of8 Page ID #:172
presently available to and specifically known and disclose only those contentions

which presently occur to such responding party. It is anticipated that further
discovery, independent investigation, legal research and analysis will supply
additional facts, and meaning to the known facts, as well as establish entirely new
factual conclusions and legal contentions, all of which may lead to substantial
additions to, changes in, and variations from the contentions herein set forth. The
following responses are given without prejudice to responding party’s right to
produce evidence of any subsequently discovered facts which this responding party
may later recall. Responding party accordingly reserves all rights under the Federal
Rules of Civil Procedure to change any and all answers herein as additional facts are
ascertained, analysis is made, legal research is completed and contentions are made.
The responses contained herein are made in a good faith effort to supply as much
factual information and as much specification of legal contentions as is presently
known but should not prejudice responding party in relation to further discovery,

research or analysis

Request Number 1

Admit that there have been ALTERATIONS to the SUBJECT PROPERTY
subsequent to January 26, 1992, and before September 15, 2010.
Response

Objections: This request is irrelevant to the subject matter of this action in
which readily achievable is not an issue. Plaintiff testified at deposition that the
lowered check writing surface and lowered transaction counter existing on the
premises at the time of his visits was at the correct height and usable by him.
Plaintiff further testified that the lowered check writing surface and transaction
counter in the alcove area were useable and appeared to be at the correct height. The
issue in this action is the claim by plaintiff that he was not offered the use of the

lowered check writing surface or lowered counter. Alternatively, plaintiff seems to
2

 

Response to Request For Admissions

 
Case 2:

Oo OA HN DN NW BR WW BO

10
11
12
13
14
15
16
17
18
19
20
Zi
22
23
24
25
26
27
28

19-cv-00271-JFW-SS Document 20-11 Filed 10/21/19 Page 3o0f8 Page ID #:173
claim that the window with the lowered check writing surface and the lowered

counter had to be manned at all times. The issues in this action do not concern the
physical features of Continental Currency. Rather, the issues appear to concern

policy and practice.

Request Number 2

Admit that there have been ALTERATIONS to the SUBJECT PROPERTY
subsequent to September 15, 2010, and before March 15, 2012.
Response

Objection: This request is irrelevant to the subject matter of this action in
which readily achievable is not an issue. Plaintiff testified at deposition that the
lowered check writing surface and lowered transaction counter existing on the
premises at the time of his visits was at the correct height and usable by him.
Plaintiff further testified that the lowered check writing surface and transaction
counter in the alcove area were useable and appeared to be at the correct height. The
issue in this action is the claim by plaintiff that he was not offered the use of the
lowered check writing surface or lowered counter. Alternatively, plaintiff seems to
claim that the window with the lowered check writing surface and the lowered
counter had to be manned at all times. The issues in this action do not concern the
physical features of Continental Currency. Rather, the issues appear to concern

policy and practice.

Request Number 3
Admit that there have been ALTERATIONS to the SUBJECT PROPERTY
subsequent to March 15, 2012.

Response
This request is irrelevant to the subject matter of this action in which readily

achievable is not an issue. Plaintiff testified at deposition that the lowered check
3

 

Response to Request For Admissions

 
Case 2:

Oo OA ND WN BB W HD

NY NY NY NY NY NY NY WN NN Re Be me Se Se Se ew How
oO ND UN FP WN FF CGO OH DWN BP WH YB KF OO

19-cv-00271-JFW-SS Document 20-11 Filed 10/21/19 Page 4of8 Page ID#:174
writing surface and lowered transaction counter existing on the premises at the time

of his visits was at the correct height and usable by him. Plaintiff further testified
that the lowered check writing surface and transaction counter in the alcove area
were useable and appeared to be at the correct height. The issue in this action is the
claim by plaintiff that he was not offered the use of the lowered check writing
surface or lowered counter. Alternatively, plaintiff seems to claim that the window
with the lowered check writing surface and the lowered counter had to be manned at
all times. The issues in this action do not concern the physical features of

Continental Currency. Rather, the issues appear to concern policy and practice.

Request Number 4

Admit that on the DATE OF INCIDENT, YOU were the owner of the
property located at 2400 E. Florence Avenue, Huntington Park, California.
Response

Deny.

Request Number 5

Admit that on the DATE OF INCIDENT, YOU were the owner and operator
of Continental Currency Services located at or about 2400 E. Florence Avenue,
Huntington Park, California.

Response

Admit.

Request Number 6

Admit that YOU are the owner of the property located at 2400 E. Florence
Avenue, Huntington Park, California.
Response

Deny.

 

Response to Request For Admissions

 
Case 2:

oOo ON ND NW BR WW WH

NY NY NY NY NY NY NY NN NO BRB Be Be He ee Se ee
oN ND nA FP WY KH DO Wn DMN BR WwW HY KF OO

 

19-cv-00271-JFW-SS Document 20-11 Filed 10/21/19 Page 5of8 Page ID #:175

Request Number 7

Admit that YOU are the owner and operator of Continental Currency Services
located at or about 2400 E. Florence Avenue, Huntington Park, California.
Response

Admit.

Request Number 8

Admit that on the DATE OF INCIDENT, the SUBJECT PROPERTY was not
ACCESSIBLE to wheelchair users.
Response

Deny.

Request Number 9

Admit that currently the SUBJECT PROPERTY is not ACCESSIBLE to
wheelchair users.
Response

Deny.

Request Number 10

Admit that Plaintiff Renato Rico visited the SUBJECT PROPERTY in
December 2018.
Response

Defendant admits plaintiff visited the subject property on December 21, 28
and 29, 2018.

Request Number 11

Admit that on the DATE OF INCIDENT, there was no ACCESSIBLE writing

5
Response to Request For Admissions

 
Case 2:

Oo OI HD WN BR WH BY

MY NY NY NY NY NN NY Bee He ew eB ew Yn Ee ig
oN DYN FPF WN FH DH eA HI DAWN KR WDHB GS

19-cv-00271-JFW-SS Document 20-11 Filed 10/21/19 Page 6of8 Page ID #:176
surface at the SUBJECT PROPERTY.

Response

Deny.

Request Number 12

Admit that on the DATE OF INCIDENT, the writing surface located near the
front door at the SUBJECT PROPERTY was more than 34 inches above the finish
floor.
Response

Deny.

Request Number 13
Admit that on the DATE OF INCIDENT, Plaintiff Renato Rico had to sign his

documents on his lap at the SUBJECT PROPERTY.
Response

Deny.

Request Number 14
Admit that on the DATE OF INCIDENT, there was no ACCESSIBLE

transaction counter at the SUBJECT PROPERTY.
Response

Deny.

Request Number 15
Admit that on the DATE OF INCIDENT, the transaction counter at the

SUBJECT PROPERTY was more than 36 inches in height.
Response

Deny.

 

Response to Request For Admissions

 
Case 2:

Oo PNT HD mA BP WO HB Bw

YN NY DY NY NY YN NY KN Be Be ee eB ew De Ye
oN DM FSF HY NF DDH AN DANW KR WH LHS

19-cv-00271-JFW-SS Document 20-11 Filed 10/21/19 Page 7of8 Page ID#:177

Request Number 16
Admit that on the DATE OF INCIDENT, there was no ACCESSIBLE

lowered transaction counter at the SUBJECT PROPERTY.
Response

Deny.

Request Number 17

Admit that YOU do not use the lowered section in front of the higher
transaction counter at the SUBJECT PROPERTY for conducting transactions.
Response

Deny.

Request Number 18

Admit that Plaintiff is DISABLED.
Response

Admit.

Date: July 8, 2019 ewes,

Javies8.Link ~~~ —
Counsel for Defendants

 

Response to Request For Admissions

 
Case 2:

So mI DN A BR W PbO

YP NY NY NY NY NY NY NY DB ee Be ese ese es De Ye YL
on NN FW NY KH DO DWH DN BP WwW PH HO

19-cv-00271-JFW-SS Document 20-11 Filed 10/21/19 Page 8of8 Page ID #:178
PROOF OF SERVICE

I, James S. Link, am an attorney licensed to practice law in California,
having State Bar No. 94280. I am not a party to this action. My business address is
215 N Marengo, 3rd Floor, Pasadena, California, 91101.

On the date set forth below, I also served the within Response to Request For
Admissions on the interested parties in said action by personally placing a true and
correct copy thereof, enclosed in a sealed envelope with the postage thereon fully
prepaid, in the United States Postal Service Box at 215 N. Marengo, Pasadena,
California, addressed as follows:

Center For Disability Access
Mark D. Potter

Phyl Grace

Jennifer McAllister

Mail: P.O. Box 262490

San Diego, CA 92196-2490

I am aware that on motion of any party served, service is presumed invalid if
postal cancellation date or postage meter date is more than one day after the date of

deposit for mailing in the declaration.

I declare under penalty of perjury under the laws of the United States of

America that the foregoing is true and correct.

DATED: July 8, 2019 Speed Xl Aub
JANES S. LINK

 

Response to Request For Admissions

 
